Citation Nr: 1509259	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  06-22 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), including as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel



INTRODUCTION

The Veteran had active military service from November 1942 to October 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The Board previously decided the appeal for service connection for GERD in October 2009.  An April 2010 Order of the Court of Appeals for Veterans Claims (CAVC) granted a joint motion to return the issue to the Board.  The Board then remanded the claim on appeal in October 2010, January 2012, and September 2014 for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for GERD is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  In a February 2015 statement, and since the Board's last remand, the Veteran asserted through his representative that he believes his GERD was caused by long-term use of non-steroidal anti-inflammatory drugs (NSAIDs) to treat pain caused by his now service-connected back and right shoulder disabilities.  As the record does not currently contain a medical nexus opinion that addresses this assertion, the record lacks sufficient information to decide the claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to provide authorization for treatment records from Mercy Family Clinic in Cresco.  If authorization is received, make efforts to obtain these records, including records of the Veteran's 2001 upper gastrointestinal endoscopy and colonoscopy.  See May 2005 VA Treatment Records.  

2. THEN, obtain an addendum opinion from the December 2014 VA examiner or, if unavailable, from another appropriate examiner regarding the nature and etiology of the Veteran's GERD.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and provide an opinion, based on evidence in the record, regarding:  

(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any GERD present at any time since the Veteran's April 2004 claim was proximately due to or, alternatively, chronically aggravated beyond its natural progression by any of his service-connected disabilities, to include the use of medication (NSAIDs, etc.) taken for any of the Veteran's service-connected disabilities.  

The examiner MUST consider the Veteran's February 2015 assertion that his GERD was caused by use of NSAIDs to treat his service-connected back and right shoulder disabilities; the March 2005 VA examiner's opinion that GERD was secondary to a hiatal hernia and did not appear to be aggravated by PTSD; the November 2010 VA examiner's opinion that the Veteran did not have GERD and omeprazole may have been prescribed to prevent bleeding ulcers due to aspirin and Plavix.

Please provide the basis for any diagnosis and a complete rationale, including a reasoned medical explanation, for any opinion.  If medical literature is used, please provide a citation.

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training). 

3. Then, the RO or AMC should readjudicate the claim on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).






